PER CURIAM.
The State appeals the youthful offender sentence imposed on the defendant, Jig-nore Oglester, in lieu of a mandatory ten-year sentence under the “10-20-Life” scheme mandated by the firearm enhancement statute, section 775.087, Florida Statutes (2000). We affirm adopting the rationale of our sister court in State v. Wooten, 782 So.2d 408 (Fla. 2d DCA 2001):
Since we find that the 10/20/Life statute contains no language to supercede the youthful offender sentence and because prior cases have held that minimum mandatory sentencing is not applicable. when one is sentenced as a youthful offender, we affirm the appel-lee’s sentence.
Wooten, 782 So.2d at 409; Beatrice v. State, No. 01-180 (Fla. 4th DCA July 24, 2002); State v. Fernandez, 819 So.2d 945 (Fla. 3d DCA 2002); Darrow v. State, 789 So.2d 552 (Fla. 5th DCA 2001); State v. Bynes, 784 So.2d 1145 (Fla. 2d DCA 2001).
Affirmed.